Citation Nr: 0715317	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this claim is being remanded for other matters, 
the RO will now have the opportunity to send the veteran 
corrective notice.

The veteran essentially asserts that he contracted the 
hepatitis C virus during service, through exposure to blood 
during combat in Vietnam, due to the open cuts and nicks on 
his hands.  

The veteran did not respond to the RO's April 2003 
development questionnaire for possible hepatitis C risk 
factors.  However, in response to questions posed during a VA 
examination in December 2003, and in a November 2004 written 
statement; the veteran denied certain risk factors including 
alcohol abuse; high-risk sexual activities; tattoos or body 
piercings, and intravenous drug use.  

The veteran's DD 214 reflects that his military occupational 
specialty (MOS) was infantry.  It also reflects various 
awards including but not limited to the Purple Heart, Vietnam 
Service Medal with star, and a Vietnam Campaign Medal with 
device, which are indicative of his combat experience.  

The veteran's service medical records are negative for 
findings indicative of hepatitis C.  The records do not 
indicate high-risk activities such as drug or alcohol abuse, 
tattooing, piercings, acupuncture or shared toothbrushes or 
razor blades.  The records do show treatment for acute, non-
specific urethritis in March 1966, as well as recurring 
gonorrhea in March and April 1968.  

A February 2005 statement from the New York Blood Center was 
to the effect that the veteran made blood donations in 
February and April 1991.  Each donation was found to be 
reactive on the screening test for the hepatitis C virus 
antibody.   

In addition, the claims file contains post-service records 
from the Vet Center, dated in June 2004, which reflect 
initial clinical evaluation for post-traumatic stress 
disorder (PTSD).  These records reveal the veteran has a 
substance use history that is positive for alcohol abuse 
during military service and for some years after separation 
from the military.  The notes indicate that the veteran drank 
to the point of intoxication as often as he could at the NCO 
club.  They also reflect that the veteran received at least 
one DUI, post-service, in 1969.  A history of detoxification, 
rehabilitation, and outpatient chemical dependency treatment 
is also indicated.  Other outpatient VA records in the claims 
file also note a history of excessive alcohol use.

At a December 2003 VA examination, an examiner opined that 
although the veteran's service medical records did not 
reflect blood exposure during combat from the other soldiers, 
as alleged; that it was as least as likely as not that the 
veteran incurred hepatitis C secondary to service.  However, 
the Board notes that this VA opinion did not address the 
documented treatment for sexual transmitted diseases in 
service; nor the veteran's self-reported in-service and post-
service history of alcohol abuse.  It is also noted in the 
record that the veteran had an amputation of his left ring 
and fifth fingers following a boat accident in the early 
1990's, and a surgical spinal fusion in 1992.  It is unknown 
whether he received blood transfusions during either 
procedure.  A medical opinion is needed to determine whether 
the veteran incurred hepatitis C from any of the high-risk 
activity sources which were not previously considered.

The RO's attention is directed to Training letter TL 01-02, 
regarding cases involving service connection for hepatitis C.  
Where the veteran engaged in high risk activities in service, 
an opinion to determine whether this activity caused the 
hepatitis C is necessary.  As the only medical opinion of 
record has provided a nexus opinion without discussion of 
high risk activities in service and after discharge, further 
clarification is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for hepatitis C 
since 1991.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
the hepatitis C.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Prior to forwarding the 
examination request to the physician, the 
RO should list any risk factors 
identified by the veteran and point out 
all risk factors confirmed by the 
evidence in the claims folder, whether 
identified by the veteran or not.  While 
the veteran may claim additional risk 
factors, the examiner should be asked to 
consider only those risk factors that are 
confirmed or supported by the evidence of 
record.  Following the examination and a 
review of the record, and keeping in mind 
the confirmed or supported risk factors, 
the physician is requested to render an 
opinion concerning the relationship 
between the current HCV infection and 
confirmed or supported risk factor(s).  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's hepatitis C is causally related 
to service or any incident of service.  
In reaching an opinion, the examiner 
should discuss all pertinent risk factors 
when giving an opinion about the 
relationship of HCV infection to service.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



